Citation Nr: 0627708	
Decision Date: 09/01/06    Archive Date: 09/12/06

DOCKET NO.  02-17 922A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Newark, New Jersey



THE ISSUE

Entitlement to service connection for a claimed neurological 
disorder, to include demyelinating disorder and multiple 
sclerosis.  



REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs



ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel



INTRODUCTION

The appellant had service as a member of the Army National 
Guard, with verified periods of active duty for training from 
January 3, 1967 to May 15, 1967; from August 10, 1968 to 
August 25, 1968; from July 25, 1969 to August 10, 1969; and 
from July 11, 1970 to July 17, 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a rating decision by the RO.  

In February 2004, the Board reopened the claim for service 
connection for a neurological disorder, and remanded the case 
for further evidentiary development.  

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required on his part.  



REMAND

The appellant contends that he has a neurological disorder 
related to his service in the Army National Guard.  

The Board remanded this case in February 2004 in part for the 
RO to obtain records for the appellant from a Dr. Howard 
Maker.  In a January 2001 statement, that physician indicated 
that the appellant had received treatment at his office for 
more than 20 years for the claimed neurological disorder.  

In response to the remand, the RO, in December 2004 and March 
2005 correspondences, requested that Dr. Maker provide any 
treatment records for the appellant.  

Interestingly, both requests were accompanied by an 
authorization from the appellant which was dated in May 2004.  

In May 2005, Dr. Maker's office informed VA that the May 2004 
authorization from the appellant was not compliant with the 
requirements of the Health Insurance Portability and 
Accountability Act of 1996 (HIPAA), and therefore was 
unacceptable.  The office did, however, provide VA with a 
copy of its own authorization form, and suggested that VA 
have the appellant complete the form.

The record shows that the RO did not thereafter afford the 
appellant an opportunity to complete a HIPAA-compliant 
authorization form.  To the contrary, the RO instead informed 
him, in an October 2005 supplemental statement of the case 
(SSOC) and without elaboration, that Dr. Maker had not 
provided any records in response to the December 2004 and 
March 2005 requests.

Given the above, the Board finds that remand of the case is 
required in order to afford the appellant the opportunity to 
properly authorize VA to obtain records from Dr. Maker.

The Board notes in passing that in April 2006, the Board 
obtained a medical opinion from a Veterans Health 
Administration (VHA) doctor containing findings pertinent to 
the appellant's appeal.

In May 2006, the appellant was provided with a copy of the 
VHA opinion.  In August 2006, his representative was also 
provided with a copy.  Both the appellant and his 
representative have indicated that they have no further 
argument or evidence to present and requested that the Board 
proceed with the adjudication of the claim.  

Given that a remand is required to assist the appellant in 
obtaining pertinent records from Dr. Maker, the Board is of 
the opinion that the RO should have the opportunity to 
address the April 2006 opinion in the first instance.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  After obtaining HIPAA-compliant 
authorization from the appellant, the RO 
should take appropriate steps to obtain 
all treatment records for the appellant 
from Dr. Howard Maker, of the Neurology 
Clinic at the Bergen Regional Medical 
Center, located at 230 East Ridgewood 
Avenue, Paramus, New Jersey 07652.  

2.  The RO should contact the appellant 
and request that he submit any pertinent 
medical records in his possession, 
including from Dr. B. Di Staso.  

3.  Thereafter, the RO must review the 
claims folder and ensure that the 
foregoing development actions, as well as 
any other development that may be in 
order, has been conducted and completed 
in full.  

4.  The RO should then readjudicate the 
claim on appeal, specifically including 
initial consideration of the additional 
evidence received by the Board (the VHA 
medical opinion).  If any benefit sought 
on appeal is not granted to the 
appellant's satisfaction, the RO must 
issue the appellant and his 
representative a supplemental statement 
of the case.  The appellant should be 
given an opportunity to respond to the 
SSOC as set forth in 38 U.S.C.A. 
§ 5103(b) (West 2002).  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
appellant until he is notified by the RO.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).  



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).  

